           Case 1:16-cv-01257-DAD-GSA Document 55 Filed 05/06/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   RAYMOND D. CHESTER,                          1:16-cv-01257-DAD-GSA-PC
12                 Plaintiff,                     ORDER DENYING AS MOOT PLAINTIFF’S
                                                  MOTION TO RESCIND ORDER SEALING
13         vs.                                    PLAINTIFF’S MEDICAL RECORDS
                                                  (ECF No. 52.)
14   AUDREY KING, et al.,
                                                  ORDER FOR DEFENDANT BRADLEY
15               Defendants.                      POWERS TO FILE COPY OF “EXHIBIT D
                                                  TO ANOUSH HOLADAY’S DECLARATION”
16                                                WITHIN TWENTY DAYS
                                                  (See ECF No. 36-7.)
17

18   I.     BACKGROUND
19          Raymond D. Chester (“Plaintiff”) is a civil detainee proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
21   Plaintiff’s First Amended Complaint filed on August 31, 2016, against defendants Audrey King
22   (Executive Director), Jagsir Sandhu, M.D. (Chief Medical Officer), Bradley Powers, M.D. (Unit
23   Physician), and Robert Withrow, M.D. (Medical Director of CSH) (“Defendants”) for failing to
24   provide adequate medical care to Plaintiff in violation of the Fourteenth Amendment. (ECF No.
25   10.) This case is in the discovery phase.
26          On October 28, 2019, Plaintiff filed under seal objections to defendant Bradley Powers’s
27   proposed order to seal Plaintiff’s medical records. (ECF No. 52.) Plaintiff states in the objection
28   that if the order sealing Plaintiff’s medical records has already been signed he requests the court

                                                     1
            Case 1:16-cv-01257-DAD-GSA Document 55 Filed 05/06/20 Page 2 of 3



 1   to rescind the order. (Id. at 1:25-26.) On September 10, 2019, the court issued an order granting
 2   defendant Bradley Powers’s in camera request to file Plaintiff’s medical records under seal.
 3   (ECF No. 45.) Because the order has been signed the court treats Plaintiff’s objections as a
 4   motion to rescind the court’s order.
 5          No opposition to Plaintiff’s motion has been filed.
 6   II.    PLAINTIFF’S MOTION
 7          Plaintiff requests the court to rescind its order issued on September 10, 2019, which
 8   directed the Clerk of Court to file exhibits, consisting of Plaintiff’s medical records, under seal,
 9   based on a stipulation and protective order submitted to the court by all of the Defendants
10   regarding disclosure of confidential health information and personal information. Plaintiff
11   argues that his medical records should not be unavailable as evidence in this case. He contends
12   that control of the confidentiality of his medical records belongs to him, not the State, and he has
13   expressly waived confidentiality in order to admit these records as evidence in this case.
14   III.   DISCUSSION
15          Plaintiff’s motion to rescind the court’s order is moot because the medical records at issue
16   are no longer retained by the court in any format. Nevertheless, the medical records remain
17   available as evidence in this case because all of the parties have gained access to Plaintiff’s
18   medical records through the discovery process.         Plaintiff’s argument that he controls the
19   confidentiality of his medical records has merit, and Plaintiff is not precluded from waiving the
20   confidentiality of his own records.
21          However, in light of the fact that the court requires a copy of “Exhibit D to the Declaration
22   of Anoush Holaday” (ECF No. 36-7), and Plaintiff has waived the confidentiality of his medical
23   records, the court shall direct defendant Bradley Powers to file a copy of “Exhibit D” with the
24   court within twenty days.
25   IV.    CONCLUSION
26          Based on the foregoing, IT IS HEREBY ORDERED that:
27          1.      Plaintiff’s motion to rescind the court’s order issued on September 10, 2019, is
28                  DENIED as moot; and

                                                      2
          Case 1:16-cv-01257-DAD-GSA Document 55 Filed 05/06/20 Page 3 of 3



 1        2.    Defendant Bradley Powers shall file a copy of “Exhibit D to the Declaration of
 2              Anoush Holaday” (ECF No. 36-7), with the court within twenty days of the date
 3              of service of this order.
 4
     IT IS SO ORDERED.
 5

 6     Dated:   May 6, 2020                         /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
